Citation Nr: 0633519	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral flat 
foot, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The veteran failed to report for a scheduled hearing in 
August 2006.  There having been no good cause shown for his 
failure to report, the hearing request is considered 
withdrawn.  


FINDINGS OF FACT

1.  Bilateral flat foot is mild.  

2.  The veteran's only service connected disability is 
bilateral flat foot, rated as 10 percent disabling.  

3.  The veteran does meet the schedular criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral flat foot have not been met.  38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in August 2003 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, so 
that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in January 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired flat 
foot will be rated as noncompensable where mild with symptoms 
relieved by built-up shoe or arch support.  A moderate 
disability with weight-bearing over or medial to the great 
toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  A severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  A 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. Part 4, Code 
5276 (2006).



Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

I.  Bilateral Pes Planus

In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 5276, there must be objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  The Board notes that while 
complaints of tenderness and swelling have been noted, the 
June 2005 VA x-ray examination report specifically states 
that the veteran's bilateral pes planus deformity is mild.  
The Board notes that the June 2005 VA examiner noted no 
tenderness to palpation of the feet.  While the Achilles 
tendon was not correctable upon manipulation, the veteran was 
able to stand on his toes and heels without difficulty and 
had full range of motion of the metatarsal phalangeal joints 
without pain.  The Board notes that the examiner was unable 
to distinguish pain emanating from the veteran's service-
connected bilateral pes planus from that of the non-service 
connected degenerative joints disease and neuropathy.  
Regardless, the evidence shows no objective evidence of 
marked deformity, no pain on manipulation and use 
accentuated, no indication of swelling on use, and no 
characteristic callosities.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The June 2005 VA 
examiner specifically stated that the veteran's bilateral pes 
planus deformity is mild.  The January 2003 VA examiner 
stated that peripheral neuropathy was more likely to the 
cause for his problems with balance, not his feet.  In March 
2002, and a cane was recommended due to right knee and hip 
arthritis.  A March 2005 VA treatment record notes the 
veteran was less active due to his hips and knees.  The Board 
notes that while he asserted in an August 2003 notice of 
disagreement that his right ankle gave way, on VA examination 
in June 2003, he had full range of motion of the ankle joints 
without pain.

To the extent that the veteran asserts that his bilateral 
foot disability has interfered with daily and work 
activities, the Board notes that the 10 percent disability 
evaluation assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2006).

The Board notes that a higher rating is not warranted under 
Diagnostic Code 5284, as the criteria for a higher rating 
under that code require the disability to be moderately 
severely.  The June 2005 VA examiner specifically stated that 
bilateral pes planus was mild.  

In summary, the Board finds the competent medical opinions to 
be more probative than the veteran's lay statements.  The 
evidence clearly establishes that bilateral pes planus is no 
more than moderate.  Thus, an evaluation in excess of 10 
percent under Diagnostic Code 5276 is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  TDIU

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

In this case, the veteran is service connected for bilateral 
flat foot, rated as 10 percent disabling.  He has no other 
service-connected disability.  Thus, referral to the AOJ is 
not warranted.








ORDER

An evaluation in excess of 10 percent for bilateral flat foot 
is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.

____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


